NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2189-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DAVID SIMONS,

          Defendant-Appellant.


                   Argued September 14, 2021 – Decided October 5, 2021

                   Before Judges Fisher, Currier and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Indictment No. 95-06-1561.

                   Ashley T. Brooks, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; Joseph J. Russo, Deputy
                   Public Defender, of counsel and on the brief).

                   John Joseph Santoliquido, Special Deputy Attorney
                   General/Acting Assistant Prosecutor, argued the cause
                   for respondent (Cary Shill, Acting Atlantic County
                   Prosecutor, attorney; John Joseph Santoliquido, of
                   counsel and on the brief).
PER CURIAM

      In 1994, at the age of sixteen, defendant was convicted of felony murder,

armed robbery, and related weapons offenses. He was sentenced to an aggregate

sentence of life imprisonment with thirty years of parole ineligibility. We

affirmed on direct appeal. State v. Simons, No. A-2328-96 (App. Div. Apr. 23,

1999). The two petitions for post-conviction relief were unsuccessful.

      Before this court is defendant's appeal from the denial of his motion to

correct an illegal sentence presented under Rule 3:21-10(b)(5).          Defendant

asserted before the trial court that his sentence of life imprisonment with thirty

years of parole ineligibility contravened the rulings in Miller v. Alabama, 567

U.S. 460 (2012) and State v. Zuber, 227 N.J. 422 (2017).

      In denying the motion, the trial judge relied on State v. Bass, 457 N.J.

Super. 1 (App. Div. 2018), certif. denied, 238 N.J. 364 (2019), in finding that

the sentence imposed on defendant was not the functional equivalent of life

without parole. Because defendant will only be forty-six years old when he is

eligible for parole, the court found he would "have the ability to prove his

rehabilitation and his ability to rejoin society if successful. . . ." And the proper

venue for those considerations is at the time of the parole hearing.

      Defendant raises the following points for our consideration:


                                                                              A-2189-18
                                         2
POINT I

THIS MATTER MUST BE REMANDED FOR
RECONSIDERATION AND/OR EXPANSION OF
THE RECORD GIVEN THAT THE FACTUAL
PREDICATE RELIED ON BY THE LAW DIVISION,
NAMELY THAT MR. SIMONS FACED ONLY 30
YEARS OF PAROLE INELIGIBILITY, WAS IN
ERROR.

POINT II

THE LAW DIVISION ERRED IN ITS APPLICATION
OF STATE V. BASS BY UTILIZING LIFE-
EXPECTANCY GIVEN THE UNEQUIVOCAL
LANGUAGE IN STATE V. ZUBER INSTRUCTING
COURTS NOT TO EMPLOY LIFE EXPECTANCY
TABLES WHEN DETERMINING THE OVERALL
LENGTH OF A SENTENCE.

POINT III

THE LAW DIVISION ERRED IN DENYING MR.
SIMONS RELIEF UPON THE MERITS OF HIS
APPLICATION TO CORRECT AN ILLEGAL
SENTENCE BASED UPON MILLER V. ALABAMA,
567 U.S. 460 (2012), AND STATE V. ZUBER, 227
N.J. 422 (2017).

POINT IV

THE HEARING AND SUBSEQUENT DECISION
WERE SO INFECTED WITH ERROR THAT EVEN
IF EACH INDIVIDUAL ERROR DOES NOT
REQUIRE REVERSAL, THE AGGREGATE OF THE
ERRORS DENIED MR. SIMONS A FAIR HEARING.



                                               A-2189-18
                     3
      Defendant does not assert that the imposed sentence was unconstitutional.

Indeed, it did not exceed the maximum penalty for felony murder. N.J.S.A.

2C:11-3(3).

      Instead, defendant requests a remand to the trial court to permit an

expansion of the record to include data from the New Jersey Parole Board

regarding statistics for persons sentenced to life in prison and the unlikelihood

of being released on parole on the first eligibility date. We decline to do so.

      We recently considered and rejected this argument in State v. Tormasi,

466 N.J. Super. 51, 67 (App. Div. 2021). First, defendant's argument regarding

the likelihood of being denied parole is speculative and premature. Defendant

has not yet become eligible for parole – his first parole date will be in 2025. As

we stated in Tormasi,

              We decline to consider defendant's conjecture that the
              Parole Board will deny him parole because it frequently
              does so when convicted murderers first become
              eligible.    Moreover, the fact that other inmates
              convicted of murder have been initially denied parole
              is presumably based on an individualized consideration
              of the regulatory factors as applied to those inmates.
              Accordingly, data showing the frequency of parole
              denial is not probative.

              [Id. at 68-69.]




                                                                            A-2189-18
                                        4
      We also reject defendant's contention that the trial court erred in denying

relief as required under Miller and Zuber. Defendant asserts the court should

have considered the "amount of real time a juvenile will spend in jail," not just

the period of parole ineligibility.   Defendant again relies on parole board

statistics indicating that many inmates convicted of murder are denied parole on

their first hearing.

      We again agree with Judge Geiger's thoughtful opinion in Tormasi. In

addressing this identical argument, Judge Geiger noted the Zuber Court

implicitly approved of the parole process in which a meaningful opportunity for

release would be addressed. Id. at 67. With defendant eligible for parole at age

forty-six, he has the meaningful opportunity to be granted parole. If defendant

is denied parole following his first hearing, he has the right to appeal that

decision. Acoli v. N.J. State Parole Bd., 224 N.J. 213, 223 (2016). On appeal,

we would then consider whether the Parole Board adequately considered the

rehabilitation and maturity demonstrated by defendant while in prison. We are

unpersuaded that the prospect of release before the age of fifty is tantamount to

a life sentence.

      Defendant next contends the trial judge erred in relying on Bass because

Zuber instructs courts not to employ life expectancy tables when determining


                                                                           A-2189-18
                                       5
the overall length of a sentence. This argument lacks merit. The sentencing

judge did not use a life expectancy table in the imposition of defendant's

sentence.   As stated, the sentencing judge imposed the maximum sentence

permitted under the then-applicable statute.

      The trial judge here did not use life expectancy tables in her ruling. She

only noted defendant's life expectancy was likely similar to Bass's, and that in

Bass we found defendant's sentence was not the functional equivalent of life

without parole warranting review under Rule 3:21-10(b)(5). There was no error

in her comments or in her reliance on Bass.

      Affirmed.




                                                                          A-2189-18
                                       6